                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI



Christian Showalter
       Plaintiff,
                                           Case Number: 1:18-cv-103
             vs
                                                 (Dlott)
Commissioner of Social Security,
    Defendant,


                                    JUDGMENT IN A CIVIL CASE

             Jury Verdict.         This action came before the Court for a trial by jury. The
                                   issues have been tried and the jury has rendered its
                                   verdict.

    X    Decision by Court.        This action came to trial or hearing before the Court. The
                                   issues have been tried or heard and a decision has been
                                   rendered.


IT IS ORDERED AND ADJUDGED:    The Court has reviewed the Report and Recommendation of
United States Magistrate Judge Karen L Litkovitz filed on January 31, 2019 doc [18]and
The Court does determine that such Recommendation should be adopted. Accordingly, the
decision of the Commissioner is REVERSED. This matter is hereby REMANDED for further
proceedings pursuant to sentence four of 42 U.S.C. §405(g).


March 14, 2019




                                                           Richard W. Nagel, Clerk of Court

                                                           By s/Jennifer Webster
                                                               Deputy Clerk
